UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                               No. 88-4126


                           James R. Stringer,

                                                   Petitioner-Appellant,

                                 VERSUS


                      Lee Roy Black, Commissioner,
             Mississippi Department of Corrections, et al.,

                                                   Respondents-Appellees.



              Appeal from the United States District Court
                for the Southern District of Mississippi


        ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

                           (November 24, 1992)

Before HIGGINBOTHAM, DAVIS and DeMOSS, Circuit Judges.
DeMOSS, Circuit Judge:
     The holding of this court in Stringer v. Jackson, 909 F.2d 111
(1990) has been reversed and the cause has been remanded to this
court for further proceedings in conformity with the opinion of the
Supreme Court.
     Accordingly, our opinion in Stringer v. Jackson, 862 F.2d 1108
(1988), is modified by deleting therefrom the entirety of sub-part
III.,   C.   Aggravating   Circumstances,    and   the   judgment   of   the
District Court is VACATED insofar as it holds that there was no
constitutional error in the jury's use of the "especially heinous,
atrocious, or cruel" aggravating circumstance.
        This case is REMANDED to the District Court with instructions
to issue the writ of habeas corpus unless the State of Mississippi
initiates           appropriate   proceedings   in   state   court   within   a
reasonable time after the issuance of our mandate.              In all other
respects, the judgment of this court in 862 F.2d 1108 and the
judgment of the District Court are REAFFIRMED.




c:br:opin:88-4126